DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the storage medium must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claims recite a storage medium, which the examiner was unable to find within the specification, such that the specification is objected to disclose proper antecedent basis for the claimed subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1 recites “detect a symbol timing in a sample signal composed of time series samples obtained by oversampling a received signal; and a symbol timing adjusting unit that, when it is determined that a symbol timing is appearing at a longer interval than a predetermined interval based on a detection result of the symbol timing detection unit, skips one or more samples included in the sample signal to read out the samples at the predetermined interval, and when it is determined that a symbol timing is appearing at a shorter interval than the predetermined interval based on the detection result, inserts the same samples as one or more samples included in the sample signal immediately after the one or more samples to read out the samples at the predetermined interval”. The current claim limitation seems to make decision based on when it is determined that a symbol timing is appearing at a longer interval or at a shorter interval than a predetermined interval. However, it is unclear how this interval that is being compared to an interval is being measured. An interval is defined by Merriam Webster dictionary as “a space of time between events or states”. However, it is unclear from the claim scope exactly the two events or states are. 
The claim scope states “detect a symbol timing in a samples of time series samples obtained by oversampling the received signals”, wherein within the specification states that “symbol timing is timing at which a signal indicative of each symbol appears”. However, the method only states “detect a symbol timing in a sample of time series samples obtained by oversampling the received signal” which would lead to the detection of a single symbol timing event. Which would lead one to wonder what make the up other event that is being measured in between. As the claim scope stands, it could by another number of options, as the interval between two symbol timing events being detect, or it could be between a symbol timing event and another event, such that the detection of a preamble of a frame, a number of bits that declare the state of a frame, or a special bit, such as an end bit or end of frame bit. It is unclear what exactly the interval is being measured between within the claim scope, such that the claim is indefinite. 
Furthermore, claim  1 recites the limitation "the same samples" as well as “the one or more samples” in the third limitation of claim 1.  There is insufficient antecedent basis for this limitation in the claim. 
Furthermore, the lack of antecedent basis does leaves the claim indefinite. The claims recites “when it is determined that a symbol timing is appearing at a shorter interval than the predetermined interval based on the detection result, insert the same samples as one or more samples included in the sample signal immediately after the one or more samples to read out the samples at a predetermined level”. It is disclosed previously, detecting a symbol timing in a sample signal compose of time series samples obtained by oversampling a received signal. Hence, it is unclear if “the same samples” refers to the time series samples as being the same sample or other samples. Furthermore, the limitation states “insert the same samples as one or more samples included in the sample signal immediately after the one or more samples”, such that the samples that are being referred to in the phrase “immediately after the one or more samples”, it is unclear which samples are also being referred to, the same samples or a different set of samples. Overall the entire limitation concerning what happens when a symbol timing is appearing at a shorter interval than the predetermined interval based on the detection result is very confusing, it is unclear what exactly happens during this step such that the claim scope is indefinite. 
Re claims 2-5, these claims are dependent upon claim 1, and do not remedy the issues that make the claim indefinite, such that these claims also suffer from being indefinite and are also rejected as such. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637




/TANYA T MOTSINGER/               Examiner, Art Unit 2637